 GRAPHIC ARTS INTL. UNIONGraphic Arts International Union,Local2No.280,andSan Francisco Newspaper Printing Company, ,Inc.and San Francisco Web Pressmen and PlatemakersUnion Local No. 4GraphicArtsInternational Union,Local No. 280andNorthwest Publications,Inc. and San FranciscoWeb Pressmen and Platemakers Union Local No. 4.Cases 20-CD-413 and 20-CD-414December 4, 1974DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJENKINS,KENNEDY, AND PENELLOThis is a proceeding under Section 10(k) of the Na-tionalLabor Relations Act, as amended, following thefiling of separate charges by Northwest Publications,Inc. (Northwest), and San Francisco Newspaper Print-ing Company, Inc. (the Publishing Company), the Em-ployersherein, allegingthat the Graphic Arts Interna-tional Union, Local No. 280 (Photoengravers) violatedSection 8(b)(4)(D) of the Act by engaging in certainproscribed activity with an object of forcing or requir-ing both Northwest and the Publishing Company toassign certain work to employees represented by thePhotoengravers, rather than to employees representedby San Francisco Web Pressmen and PlatemakersUnion Local No. 4 (Stereotypers). Pursuant to anorder consolidating Case 20-CD-413 with Case20-CD-414, and notice to the parties, a hearing washeld before Hearing Officer Stephen H. Booth, on June21 and 24, 1974,in SanFrancisco, California. All par-ties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examinewitnesses,and to present evidence bearing on the is-sues.Thereafter, all parties filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they are freefrom prejudicial error. The rulings are hereby affirmed.The Board has considered the entire record in thisproceeding and makes the following findings:0ITHE BUSINESS OF THE EMPLOYERSNorthwest is a Delaware corporation with its princi-pal place of business in St. Paul, Minnesota.It,maintainsa branch officein SanJose, California, where it pub-lishes two daily newspapers, the San Jose Mercury andthe San Jose News. The Publishing Company is a243Nevada Corporation with its principallplace of businessin San Franciso,' California, where it performs the me-chanical, circulation; advertising, accounting, and col-lection functions "for the San Francisco Examiner andChronicle. During the past calendar year, each corpo-ration has purchased goods valuedin excessof $50,000outside the State of California, which goods, wereshipped directly to the corporations from points out-side the State of California. During the same period oftime, each corporation has had total sales in excess of$500,000. Accordingly, the parties have stipulated, andwe find, that each corporationis engagedin commercewithin the meaning of Section 2(6) and (7) of the Act,and it will effectuate the policies of the Act to assertjurisdiction herein.11THE LABOR ORGANIZATIONSThe partiesstipulated, and we find,that the Photo-engravers and the Stereotypers are labor organizationswithin the meaning of Section 2(5) of the Act.IIITHE DISPUTEA. The Work in DisputeThe work in dispute includes all platemaking anddeveloping, and all other postcamera operations, in-cluding, but not limited to, stripping, opaquing, dotetching, or any other substitute processes or functionsof the foregoing.,B. Backgroundand Facts of the DisputeFor some time Northwest and the Publishing Com-pany have been engaged in joint collective bargainingwith the Photoengravers and the Stereotypers. Histori-cally,photoengravershave performed traditionalphotoengraving work at both Employers' places ofbusiness. Under that system a photoengraver operatingas a cameraman takes a picture of the copy for thepaper and develops a negative. After the negative istrimmed and inspected to insure it is in proper form,an image of it is burned onto the zinc plate to whichthe negative is held. The plate is then transported to theetching area and weighed in order that it may be deter-mined what amount of acid must be used to removeforeign material. After the plate is bathed in acid (forthe removal of foreign matter) it is inspected for properdepth, then trimmed, labeled, and sent to the stereotypedepartment.In the stereotype department the employees preparethe plate for a routing machine. The plate is thenrouted to the pressmen in proper form to be affixed tothe saddles of the printing presses.215 NLRB No. 40 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn 1973, bothcompaniesbegan to work with a newadvanced photopolymer plate (herein referred to as theNAPP process). This is a technologically advanced sys-tem of printing which can eliminate the need for thetraditional zinc or magnesium pattern plates. It canalso be used to produce direct press plates. In thisprocess a cameraman prepares a negative and places iton a photosensitive plastic plate where it is exposed toa light source. At this point the-judgment factors in-volved in the NAPP process are the same as thoseinvolved in the traditional process which used a mag-nesium plate. After the plate is exposed, it is placed ina washout unit where only water (as opposed to acidunder the old system)is used.The NAPP plate is nextinserted in an ultraviolet oven and hardened. After theproduct is finished, it is, inspected by a photoengraverfor quality and then routed to the stereotype depart-ment and is used as a pattern plate in a manner identi-cal to the traditional zinc or magnesium plate.The NAPP plate, however, is capable of being usedwithout any structural changes, other than bending, asa direct press plate, thus bypassing the stereotype de-partment and the casting of semicylindrical lead print-ing plates. Both Companies at the time of the hearingwere utilizing the NAPP system to produce patternplates and simultaneously using the traditional photo-engraving system to produce zinc or magnesium directplates.Although both Companies contemplate theeventual conversion of the NAPP system to direct pressplate use, no date had been fixed for such conversionat, the time of the hearing.On March 29, 1973, and in June of the same year,Northwest and the Publishing Company respectivelyinformed both Unions that the work associated withthe NAPP system would be performed by the photoen-gravers.In anticipation of the possible impact on the stereoty-pers caused by the introduction of the NAPP system,the two Companies jointly developed a "phase out pro-gram" to guarantee that efforts would be made to relo-cate stereotypers in other jobs if they were replaced andto establish a program of severance pay. When theprogram was submitted to the Stereotypers Union as awritten proposal and discussed at a January 10, 1974,meeting, spokesmen for the Stereotypers assured theCompanies they would study the proposal, consultwith their membership, and develop counterproposals.At a later meeting between the Companies and theStereotypers, a spokesman for that Union proposed toexpand the jurisdictionallanguage in'their contract toinclude the platemaking operations of the NAPP pro-cess, and submitted a written proposal to each companyto that effect. Pursuant to this submission the Stereoty-pers argued that the Companies had no right to unilat-erally award jurisdiction of the NAPP platemakingprocess to the employees represented by the Photoen-gravers and asserted that the jurisdictionalclause intheir collective-bargainingagreementshould be ex =panded to extend to and embrace "all platemaking anddeveloping, and all other post-camera operations, in-cluding but not limited to stripping, opaquing, dotetching or any other substitute processes or functionsof the foregoing."When the Companies met with the Photoengraversand discussed with them the potential jurisdictionaldispute presented by the Stereotypers demands, thePhotoengravers took the position that the work wasencompassed by its own jurisdictional language. A fewdays later the Photoengravers by letter reiterated toeach company that Union's intentionto engage in im-mediate economic action against the Companies if anypart of the work on the NAPP platemaking process wasassignedto any employees other than those representedby that labororganization.The letters further advisedthat the Photoengraver Union had requested strikesanction in the event that the work was reassigned.In early 1974 each Company filed chargesagainstthe Photoengravers, alleging that the Union's threat tostrike unless the work involving the NAPP platemak-ing processremainedassignedto photoengraving em-ployees violated Section 8(b)(4)(ii)(D) of the Act.Thereafter, the cases were consolidated for hearing.C. Contentionsof thePartiesThe Employers contend that their respectiveassign-mentsof the disputed work to the photoengravers areproper on the basis of employer preferenceand assign-ment,the relevant collective-bargainingagreements,the superior skills of the photoengravers, reasons ofefficiency and economy, and the fact that the impact ofjob loss will be mitigated by the assignment of the workto the photoengravers. In its brief, the Photoengraverstakes basically the same position as the Employers.The Stereotypers takes the position that there is not,in this case, a jurisdictionaldispute ascontemplated,bySections 8(b)(4)(D) and 10(k) of the Act. The thrust ofthis argumentis that the work presently being per-formed by the photoengravers, the use of the NAPPsystem to produce pattern plates, rightfully belongs tothe photoengravers and has never been claimed by thestereotypers. It further contends that its counter-proposal to the Employers related only to the makingof the direct press plate by use of the NAPP system andwas not to be operative until thattime.Thus, it con-cludes, inasmuchas there is no dispute regarding thephotoengravers' use of the NAPP system to producepattern plates, and sincethe Stereotypers' jurisdictionalcontentions relate only to making plates for the print-ing pressesin the future, the filing of charges by the GRAPHIC ARTS INTL. UNIONEmployers is premature,and the notice of hearingshould be quashed.D. Applicabilityof theStatuteBefore the Board may proceed to the determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that(1) there is reasonable cause tobelieve that Section 8(b)(4)(D)has been violated, and(2) that the parties have not agreed upon a method forthe voluntary adjustment of the dispute.As to(1),above,the record shows that after theEmployers informed both Unions that the work in con-nection with NAPP process would be assigned tophotoengravers,in a subsequent bargaining session, theStereotypers submitted a proposal that all postcamerawork involved in platemaking be assigned to employeesrepresented by that Union. When the Employers in-formed the Photoengravers of the position taken by theStereotypers,the Photoengravers advised both Em-ployers, orally and in writing,that it would resort toeconomic action against the Employers if any part oftheNAPP work were reassigned to any employeesother than its own members.The record further showsthat the Photoengravers informed the Employers it hadrequested strike sanction from its International in theevent the work were reassigned.From the foregoing,and the entire record in this case,we believe that aviolation of Section 8(b)(4)(D)has occurred and thatthis case is properly before the Board for determinationunder Section 10(k) of the Act.'E.Merits ofthe DisputeAs the Board stated inJ.A.Jones ConstructionCompany,2we shall determine the appropriate assign-ment of disputed work in each case presented for reso-lution under Section 10(k) of the Act only after takinginto account and balancing all relevant factors.We set forth below those factors which we find rele-vant in determining the dispute herein.1.Collective-bargaining agreementsThe Photoengravers and both Employers contendthat the jurisdictional provisions of the Photoengrav-ers' collective-bargaining agreement with the Employ-ers encompass the NAPP platemaking process whethera pattern or direct plate is produced.The most recent collective-bargaining agreement be-tween the Photoengravers and Northwest provides, inrelevant part:IThere wasno evidencethat thereis any agreed-upon method for thevoluntaryadjustmentof the dispute.2International Associationof Machinists, Lodge No. 1743, AFL-CIO (J.A. Jones Construction Company),135 NLRB 1402 (1962).245The jurisdiction of the Union over the process ofphotoengraving as defined includes ... the pro-cessing of all copy of reproductive platemakingpurposes. . .stripping,etching . . , dot etch-ing . . . opaquing of positives and negatives;strippingand positioning necessary and re-quired for the completion of the process....The most recent contract between the Photoengrav-ers and the Publishing Company embodies in the juris-dictional clause:All operations of the process pertaining to theproductionofphotoengravingplates. . .[including]the operation of electronic platemak-ing devices and machines. . . [and] the makingfrom copy of all photoengravings.. . .The jurisdictional clauses in each contract furtherstate:. . . should the Company install any equipment oradopt any work processes designed as a substitutefor, or evolution of, work now being done by itsphotoengravers,the Company agrees to recognizethe jurisdiction of the[photoengravers] over suchequipment and work processes.The Stereotypers Union has the following clause inits contract with Northwest:(d) The Publisher shall give the Union sixty (60)days advance notice of intent to install new equip-ment, or adopt new processes designed as a substi-tute for or evolution of work now being done bythe stereotype personnel under this Agreement, sothat the Union may have an opportunity to trainmen therefor.It is further agreed that if any jour-neymen are displaced by new processes and/ornew equipment in the Stereotype Departmentqualified stereotype journeymen shall have firstopportunity to be employed at the new work.The Stereotypers contract with the Publishing Com-pany is similar except it provides for 90,rather than 60,days of notice.In its brief,the Stereotypers does not seriously arguethat its members are entitled to the disputed work byvirtue of its contracts with the Employers.We note,however,that the language relied upon by the Stereoty-pers concerns equipment and processes related to workpresently being performed by stereotype personnel andthe evidence adduced at the hearing shows that none oftheNAPP processes has ever been performed bystereotype personnel.Nor is any of the NAPP equip-ment located in the stereotype department, which isseparate and apart from the photoengraving depart-ment.While the Photoengravers contracts do not explicitlycover the NAPP process,they do clearly cover any newequipment or process designed as a substitute for, orevolution of, work done by photoengravers.In our view 246DECISIONSOF NATIONALLABOR RELATIONS BOARDthe NAPP system which is installed in the photoen-graving department constitutes an evolution of tradi-tional photoengraving work.,On the other hand, however, inasmuch as the Em-ployers plan to use the NAPP process for direct print-ing plates, the new process can to some extent becomea substitution for or evolution of work now done bystereotypers; at least some aspect of the disputed workisarguably covered by the Stereotypers contract.Therefore, we do not accord controlling weight to ei-ther collective-bargaining agreement in making ourdetermination.2. Skills, efficiency, and employer assignment andpreferenceThe evidence shows that the work performed byphotoengravers in preparing the magnesium plate issimilar to that involved in the NAPP process and thatit takes a minimum of 4 years of training for an in-dividual to acquire proficiency as a photoengraver. Al-most all employees in the department are capable ofperforming the various NAPP functions. While there issome evidence regarding the skills and experience thestereotypers have in doing some work analogous to thatinvolved in the NAPP process, they do not receive thesame training that photoengravers receive. Nor does itappear that they have had the same experience in eva-luating negatives and inspecting the dot structures ofthe etched plates as have photoengravers. The recordreveals that the judging of the quality of negative is acritical factor in the ultimate quality of the plate andwill often necessitate consultation between the photo-engravers in various stages of the platemaking process.It is apparent that the integration of the camera andpostcamera operations will contribute to the efficiencyof the Employers' operations.The Employers adduced testimony that in each casethe work involved in the NAPP process was assignedto photoengravers because photoengravers have tradi-tionally performed almost identical functions in pro-ducing magnesium plates and were deemed the bestqualified employees for doing this work. Both Employ-ers have been satisfied with the photoengravers' perfor-mance and prefer that the work remain assigned tothem. We conclude that all the foregoing factors favoran award to photoengravers.3.Area, craft,and; industry practiceThe NAPPsystem is still relatively new and thehearing did not establish any comprehensive area,craft,or industry practice which would favor oneUnion over the other.-4. Job impactAt the time of the hearing the introduction of theNAPP process had neither caused an increase in thework force of the photoengraving department, nor hadit caused a decrease in the stereotype department. TheEmployers, however, contemplate that they will even-tually switch to the direct press plate use of the NAPPprocess. This probably will eliminate all of the stereo-type department with the exception of the few em-ployees required to fit the NAPP plates to the saddlesin the printing presses.On the other hand, however, if the stereotypers wereassigned jurisdiction over the NAPP process and allpostcamera work, all present photoengravers exceptcameramen would likely be eliminated. On these factsconsideration of the job impact factor does not favoreither Union over the other.ConclusionUpon the record as a whole and after full considera-tion of all relevant factors, we conclude that the North-west employees and the Publishing Company em-ployees who are represented by the Photoengravers areentitled to perform the work in dispute. We reach thisconclusion upon the basis of the Employers' preferenceand assignment of the disputed work to these em-ployees; the fact that these employees possess the requi-site skills to perform the work; and the fact that suchassignment will result in greater efficiency and con-tinuity of operations. Accordingly we shall determinethe dispute before us by awarding the disputed work atNorthwest Publications, Inc.'s, San Jose, California,place of business and at the San Francisco NewspaperPrinting Company, Inc.'s, San Francisco, California,place of business to the employees represented byPhotoengravers but not to that Union or its members.Our present determination is limited to the particularcontroversies which gave rise to this proceeding. GRAPHIC ARTS INTL. UNIONDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct,as amended,and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board hereby makesthe following Determination of Dispute:Employees of Northwest Publications,Inc., of San247Jose,California,and employees of San FranciscoNewspaper Printing Company, Inc., of San Francisco,California, who are represented by Graphic'Arts Inter-national Union,Local No. 280,are entitled to performall platemaking and developing,and all other postcam-era operations,including but not limited to-stripping,opaquing,dot etching,or any other substitute processesor functions of the foregoing,at the places of businessof their respective Employers involved herein.